department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx tax_exempt_and_government_entities_division release number release date utlcode date mar person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court jun certified mail - return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you failed to respond to repeated reasonable requests to allow the internal_revenue_service as required by the code sec_6001 and sec_6033 to examine your expenditures activities receipts or contributions to your organization are not deductible under section revenue code of the internal you are required to these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter file federal_income_tax returns on form_1120 - processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest judgment in court of the united_states for the district of columbia before the day after the date this this determination in court you must initiate a suit for declaratory the district the united_states claim court or the united_states tax_court determination was mailed to you initiating suits for declaratory_judgment contact the clerk of the appropriate court for the rules for the taxpayer_advocate_service tas is an independent organization within the irs that can your taxpayer rights we can offer you help if your tax problem is causing a help protect hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours paul a marmolejo acting director eo examinations enclosures publication si irs department of the treasury internal_revenue_service 25th st rm mail stop ogden ut date date person to contact id number contact numbers telephone fax taxpayer_identification_number form_990 tax_year s ended december 20xx december 20xx certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will letter rev catalog number 34801v become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter convenient time to call if we need to contact you if you write please provide a telephone number and the most thank you for your cooperation sincerely margaret von lienen director exempt_organizations examinations enclosures publication publication form_6018 report of examination letter rev catalog number 34801v schedule number or exhibit explanations of items form 886-a rev date name of taxpayer tax identification_number year period ended december 20xx december 20xx issue should to failure to respond and failure to produce records a c exempt_organization be revoked due facts has not provided the requested information for the examination of the form_990 for the tax_year ending december 20xx and december 20xx the organization received their approval for tax exemption in june 19xx the organization was established for the purpose of exhibit a below provides a list of the internal_revenue_service correspondence or phone contact made to you or your power_of_attorney poa requesting that you provide information pertaining to your form_990 for the years ending december 20xx and december 20xx summary of exhibit a contact type letter correspondence sent phone contact sent letter 3606c for tax_year 20xx to date sent or called xx certified mail y n n receipt signed date or phone response 03-24-xx response with copies of the organization’s balance_sheet profit loss and the general ledger for tax_year 20xx response was signed by phone call no contact xx thru xx xx unable to contact organization because of other priorities and stated he can sign and bind the organization he will review letter again and determine what left message to return call returned call form 886-a rev department of the treasury - internal_revenue_service page -1- schedule number or exhibit explanations of items tax identification_number year period ended form 886-a rev date name of taxpayer december 20xx december 20xx remaining information needs to be sent left message for to return my call left message for to return my call left message for to return my call xx xx xx phone call phone call phone call letter letter no response xx xx phone call no response letter left message for to return my call returned as unclaimed by usps on 03-10-xx left message for to return my call returned as unclaimed by usps on 07-23-xx xx xx xx has failed to respond to the internal revenue letter eoca with form 886a phone call letter certified mail certified mail xx no response no response letter service correspondence for information pertaining to the form_990 for the tax periods ending december 20xx and december 20xx law c sec_501 requires tax exempt entities be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition reg c -1 a in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational form 886-a cev department of the treasury - internal_revenue_service page -2- schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended december 20xx december 20xx sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status form 886-a rev department of the treasury - internal_revenue_service page -3- al explanations of items schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended december 20xx december 20xx government’s position in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax several attempts have been made to contact the organization the organization was contacted via phone call to send information about the december 20xx tax_year since the organization sent the information for the december 20xx period the information for the december 20xx was reviewed and other question arose that needed to be clarified the organization was issued a second letter informing the organization of the expansion of the examination to include the december 20xx tax_year in order to properly review the information provided needed to review source documents for items listed in the general ledger the letter was sent by certified mail and the letter returned by usps as unclaimed several phone calls and voice messages to contact the organization have not been returned using the rationale that was developed in revrul_59_95 the organization’s failure to provide requested information should result in the termination of exempt status organization’s position several attempts to contact the organizations have been made by either letters or phone calls the organization responded to the original letter sent on january 20xx and phone call on august 20xx after the initial contact the organization has not responded to any attempts by either mail or phone for clarification of the original response and additional information for the audit conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has failed to establish that it continues to qualify for tax exempt status accordingly the organization's exempt status is revoked effective january 20xx form s u s_corporation income_tax return should be filed for the tax periods ending on or after december 20xx form 886-arev department of the treasury - internal_revenue_service page -4-
